DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weppelmann et al. (DE 102013012797, hereinafter ‘Weppelmann’, as referenced earlier in prosecution, USPG 20160158861 will be referenced for an English translation) in view of Vogel (USPG 20150360307).
Regarding claims 1 and 23, Weppelmann discloses a method for producing a toothed workpiece wheel 2. A tooth root of the workpiece wheel adjoins an end face of 
Vogel discloses a similar chamfering tool for a toothed workpiece wheel where the tool 100 is provided with a number of cutting teeth 111 that each form cutting edges. For each cutting tooth of the chamfer tool, flank-side cutting edges configured to create the chamfer run asymmetrically to a central radial that runs centrally through the cutting tooth of the chamfer tool (see Figs. 3A & 3C). For each cutting tooth of the chamfer tool, the flank-side cutting edges are configured such that a line through each of the flank-side cutting edges follows through a transition point of the respective flank-side cutting edge to a tool base and through a transition point of the respective flank-side cutting edge to an end face cutting edge, where the lines intersect the central radial at different claim 23].
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize a particular chamfer tool as taught by Vogel in the chamfering step of the method taught by Weppelmann, in order to provide chamfering on a toothed workpiece wheel in a shorter time, as taught by Vogel [0014].
Regarding claims 4-6, neither Weppelmann nor Vogel explicitly disclose the relationships of the amount of cutting teeth of the first number of cutting teeth to the second number of cutting teeth, a quotient of the first number of cutting teeth to a number of teeth of the workpiece wheel being greater than or equal to 1/2, or a quotient of the second number of cutting teeth to the number of teeth of the workpiece wheel being greater than or equal to 1/3.
However, modifying the amount of cutting teeth of the chamfering tool (second number of cutting teeth) to be smaller than the amount of cutting teeth in the gear-cutting tool (first number of cutting teeth), the amount of teeth in the gear-cutting tool to be greater than or equal to 1/2 of the number of teeth of the workpiece wheel and the amount of teeth in the chamfering tool to be greater than or equal to 1/3 of the number of teeth of the workpiece wheel of claim 1 would have been considered to have been obvious to one having ordinary skill in the art at the time of filing. Such modifications would allow a user to machine large-diameter toothed wheel workpieces without equally large cutting tools, while requiring fewer chamfering teeth to be manufactured, which 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 7-8, neither Weppelmann nor Vogel explicitly disclose the crossed-axes angle(s).
However, modifying the first crossed-axes angle to be larger than, and/or at least 10° larger than the second crossed-axes angle would have been obvious to one having ordinary skill in the art at the time of filing, as these angles have a direct impact on the shape and chamfer of the teeth of the toothed workpiece wheel, depending on the desired characteristics and geometry of the workpiece. See also the above-cited optimization case law.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8 and 23 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a note, Applicant’s discussion of the ‘central radial’ of a tooth (see Remarks filed 03/01/2021, Pages 9-10) is more narrow than the limitations claimed in independent claim 1. A ‘center’ of a tooth can be reasonably considered to be the center of mass of the tooth, the center of the circumferential extent covered from one extreme to the other of the tooth, or any other reasonable interpretation. Therefore a radial line from the center of the tool through one of these conceivable tooth centers is valid. The center of the tooth only meaning a center of the top land along a tooth’s end face (see Remarks, Page 10) is not claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722